LAW LIRAHY

NOT FOR PUBLICA'l`ION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l34

IN THE INTERMEDIATE COURT OF APPEALS

 

@B`Ii.;:é

oF THE sTATE oF HAWAI‘I

MATSUE TANIGUCHI AND ASSOCIATES, Plaintiff-Appel § t, v
JOSEPH HINTON, Defendant-Appellee

'APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
(CIVIL NO. 3RCO9-l-O308K)

ORDER DlSMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of the record, it appears that:

(l) Plaintiff-Appellant Matsue Taniguchi and Associates

(Appellant) filed a notice of appeal on October 23, 2009; (2) on

December 22, 2009, the appellate clerk filed a notice of

entering case on calendar and notified Appellant the

jurisdictional statement was due on January l, 2010 and the
opening brief was due on January 3l, 20lO; (3) Appellant did not
file the jurisdictional statement or the opening brief; (4) on
February 4, 2010, the appellate clerk informed Appellant that

(a) the time to file the jurisdictional statement and the opening
brief expired; (b) the matter would be brought to the attention

of the court on February ll, 2010 for such action as the court

deems proper; and (c) the appeal may be dismissed pursuant to
Hawafi Rules of Appellate Procedure (HRAP) Rule 30; (5) although
Appellant wrote to the appellate clerk acknowledging receipt of
the letter, Appellant did not file the jurisdictional statement

or the opening brief. Therefore,

NOT FOR PUBLICATION IN WEST'S I-IAWAI‘I REPORTS.AND PACIFIC REPORTER

IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HRAP Rule 30.

DATED: Honolulu, Hawafi, Apri1 22, 2010.

&,`,“@/ zé¢,,,,».r_

Chief Judge

%,J@

Associate Judge

 
    
  
    
 

-sociate J»d~

§